Citation Nr: 1337514	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus.

5.  Entitlement to a compensable evaluation for residuals of a right great toe injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board acknowledges that the RO only addressed whether service connection was warranted for PTSD, and the Veteran has consistently referred to his claim as such.  In Clemmons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  In this case, the Veteran has been diagnosed with schizophrenia in addition to PTSD.  Therefore, the Board has construed and will adjudicate the issue as whether the Veteran is entitled to service connection for any acquired psychiatric disorder as a result of his active service.

The issue of entitlement to service connection for chloracne has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an evaluation in excess of 10 percent for bilateral pes planus, and entitlement to a compensable evaluation for residuals of a right great toe injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran is not currently diagnosed with a hearing loss disability.

2.  The Veteran's complaints of ringing in his ears have not been related by competent evidence to his active duty service.


CONCLUSIONS OF LAW

1.  The record is absent evidence of a current hearing loss that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  The record is absent competent evidence that tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in May 2007, March 2009, May 2010, and September 2012 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  

The Veteran has not been afforded a VA examination with an opinion as to the etiology of his claimed hearing loss and tinnitus.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, there is no evidence of hearing loss or tinnitus in service, no evidence of a current hearing loss disability, and evidence showing treatment of hearing loss or tinnitus, and no competent evidence indicating a possibility that hearing loss or tinnitus is related to service.  Thus, the Board finds that an etiology opinion is not "necessary."  
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has reviewed all service treatment records and all post-service VA medical records.  These records are absent any complaints of or treatment for hearing loss.  Thus, the medical evidence fails to show that the Veteran suffered from hearing loss during service, suffered from hearing loss within a year following service, and currently suffers from a hearing loss disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of competent medical evidence that a hearing loss disability exists and that it was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection have not been established.  38 C.F.R. § 3.303. 

With respect to the claim for tinnitus, the Board notes that the Veteran indicated in a February 2008 statement that he could not hear with all the ringing in his ears.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As ringing in the ears is a symptom capable of lay observation, the evidence reflects that the appellant has a current tinnitus disability, satisfying the first element of a service connection claim.

The service treatment records, however, are absent complaints, findings or diagnoses of tinnitus during service.  On the Report of Medical History completed by the Veteran in March 1968 on separation, he denied ever having ear trouble, running ears, hearing loss.  Thus, there is no medical evidence that shows that the Veteran suffered from tinnitus during service.  In addition, the record is absent any medical evidence diagnosing tinnitus and relating it to the Veteran's military service.  It is noteworthy that the Veteran filed a claim for compensation in November 1976.  At that time he did not file a claim for service connection for tinnitus.  This is inconsistent with any contention that his tinnitus began in service because it is reasonable to conclude that if he believed that he had tinnitus in 1976 that was related to service, he would have claimed service connection for it at that time.  

In the absence of competent medical evidence that a tinnitus disability exists and that it was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claims for service connection for hearing loss and tinnitus, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, in addition to a diagnosis of PTSD, there is also a diagnosis of schizophrenia.  As noted above, the RO only addressed whether service connection was warranted for PTSD.  No development or adjudication has been completed for any other psychiatric disorder, including the Veteran's diagnosed schizophrenia.  In order to afford the Veteran every consideration with respect to this issue and to ensure due process, it is the Board's opinion that further development is necessary.  See Clemons.

With respect to the issues of increased evaluations for service-connected pes planus and right toe disability, regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause (i.e., the illness or hospitalization of the claimant and death of an immediate family member), fails to report for such examination or re-examination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 as appropriate.  38 C.F.R. § 3.655(a).  When the missed examination is scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

VA examinations for his service connected pes planus and right great toe disabilities were requested in September 2012.  Evidence of record shows that the Veteran did not report for the necessary VA examinations.  He has neither asserted nor demonstrated good cause for his failure to report for the scheduled VA examination, nor has he informed VA of his willingness to reschedule or attend such an examination.  

While the Veteran has failed to report for the exams, and it appears that he was notified at his current address, in view of the examination reports that are on file, another attempt will be made to schedule him for an exam.  Failure to report will likely result in denial of the claim.  Significant foot pain was noted at a 2010 examination, but the recorded findings did not explain or validate the complaints of pain.  Further, it is not indicated whether the letter scheduling the Veteran was returned as undeliverable.  There is at least some suggestion that appellant has had periods when he was homeless.

The Board reminds the Veteran that the "duty to assist is not always a one-way street.  If he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Development to ascertain the Veteran's current whereabouts/mailing address should be conducted including contacting his representative with a request for such information.  If he is located, the Veteran should be sent a letter advising him of the provisions of 38 C.F.R. § 3.655(b), and that VA will be scheduling him for a VA examination.  

2.  Development contemplated by the VCAA should be undertaken, including, but not limited to, informing the Veteran of the information and evidence not of record (1) that is necessary to substantiate the claim for service connection for an acquired psychiatric disorder; (2) that VA will seek to obtain; and (3) that the claimant is expected to provide.  In addition, the Veteran should be informed of how VA determines disability ratings and effective dates.

3.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for a psychiatric disorder and his service-connected pes planus and right great toe disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  If indicated, a psychiatric examination should be scheduled in order to obtain a nexus opinion as to whether any psychiatric disorder found is in any way related to service.

4.  The Veteran should be afforded a VA examination to ascertain the severity of his pes planus and residuals of right great toe injury.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.   

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


